




Exhibit 10.2
UNITED INSURANCE HOLDINGS CORP.
A Delaware Corporation


First Amendment to Employment Agreement


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 12th day of June, 2012 by and between UNITED INSURANCE HOLDINGS
CORP., a Delaware Corporation, and any of its parent or subsidiary companies
(collectively, the “Company”), and JOHN FORNEY (the “Executive”), whose
residence address is 300 Rafael Blvd. NE, St. Petersburg, FL 33704.


Recitals


A.
The Parties entered into the Employment Agreement on June 8, 2012 whereby the
Executive will be employed as the Chief Executive Officer (“CEO”) of the
Company.

B.
The Employment Agreement provided that the effective date of Executive's
employment with the Company was June 8, 2012.

C.
The Parties wish to clarify that Executive will begin employment with the
Company on June 14, 2012.

Agreement


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:


1.
The “Effective Date” as defined in the Employment Agreement shall be amended to
reflect the date of June 14, 2012.

2.In all other respects the terms of the Employment Agreement shall remain
unchanged.
IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
UNITED INSURANCE HOLDINGS CORP.
By:    /s/ Gregory C. Branch
Name:    Gregory C. Branch
Title:    Chairman
JOHN FORNEY
/s/ John Forney    






Notary Acknowledgement




